UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4159
JOHNNY FLETCHER, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Cameron McGowan Currie, District Judge.
                             (CR-00-776)

                  Submitted: September 19, 2002

                      Decided: October 1, 2002

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. FLETCHER
                              OPINION

PER CURIAM:

   Johnny Fletcher appeals his conviction and 154-month sentence
after pleading guilty to armed bank robbery in violation of 18
U.S.C.A. § 2113(a) (West 2000) and brandishing a shotgun in relation
to the armed robbery in violation of 18 U.S.C. § 924(c)(1)(A). His
attorney has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), stating that there are no meritorious issues for appeal but
asserting: (1) the district court failed to meet the requirements of Rule
11 of the Federal Rules of Criminal Procedure at the plea hearing; and
(2) the district court improperly applied the Sentencing Guidelines.
Finding no reversible error, we affirm.

   On appeal, Fletcher contends his Fed. R. Crim. P. 11 plea hearing
was inadequate. In light of the district court’s thorough plea colloquy,
we find Fletcher was fully aware of his rights and the consequences
of his plea, and that his plea was knowing and voluntary. Thus, we
find the district court complied with the requirements of Fed. R. Crim.
P. 11.

   Fletcher also contends the district court erred in calculating his
criminal history score under United States Sentencing Guidelines
Manual, §§ 4A1.1, 4A1.2 (Nov. 2001), by failing to construe as a sin-
gle offense three prior offenses informally consolidated for sentencing
on the same day. The court, however, properly found the three factu-
ally unrelated offenses should count separately for purposes of com-
puting Fletcher’s criminal history score. See United States v. Allen, 50
F.3d 294, 298 (4th Cir. 1991).

   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
                     UNITED STATES v. FLETCHER                      3
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED